     Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 1 of 22 PageID# 80




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


CAPITAL ONE FINANCIAL CORPORATION,                    )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )            3:20-cv-763
                                                              NO. _____________________
                                                      )
BRIAN SYKES, JONATHAN WOOD, and                       )
TIMOTHY SMITS,                                        )
                                                      )
        Defendants.                                   )


                                          COMPLAINT
        Plaintiff Capital One Financial Corporation (“Capital One”), by and through counsel,

hereby brings the following Complaint for a temporary restraining order, preliminary injunctive

relief and other relief against Defendants Brian Sykes (“Sykes”), Jonathan Wood (“Wood”), and

Timothy Smits (“Smits”) and requests that the Court enter judgment against Defendants for

violation of the Defend Trade Secrets Act, violation of their fiduciary duty, breach of contract, and

a declaratory judgment.

        1.      Defendants are former employees of Capital One who were in charge of Capital

One’s commercial banking office in Boston, Massachusetts. As part of their duties as bankers, the

Defendants had access to Capital One’s trade secrets, confidential information, and work product.

Among the trade secrets that Defendants had access to were Capital One’s commercial bank

customer lists. Capital One’s customer lists include information about current, former, and

prospective clients with whom Capital One may do business in the future. Its customer lists give

it a competitive advantage over other financial institutions in maintaining its client relationships



                                                 1
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 2 of 22 PageID# 81




and sourcing new business. Confidential customer lists are the paradigm of legally-protected trade

secrets.

           2.    The Defendants left Capital One in July and August to join non-party Orix

Corporation (“Orix”). Orix is a direct competitor of Capital One and would unfairly benefit if its

employees had access to Capital One’s customer lists.

           3.    Unfortunately, when the Defendants were leaving Capital One, they violated their

legal and contractual duties to Capital One by misappropriating Capital One’s trade secrets,

confidential information, and work product.

           4.    The misappropriation included multiple failed efforts to remove customer lists from

Capital One’s computer system by traditional methods followed by a scheme to use Capital One’s

encrypted communications systems to bypass the security systems Capital One had in place to

protect its confidential customer lists.

           5.    These actions are eroding the competitive advantage Capital One enjoys with its

confidential customer lists, as Defendants can now use those lists at a direct competitor to solicit

and steal business from Capital One.

                                                 PARTIES

           6.    Capital One is a corporation organized under the laws of the state of Delaware, with

its principal place of business in Virginia.

           7.    Upon information and belief, Sykes is domiciled in Massachusetts.

           8.    Upon information and belief, Wood is domiciled in Massachusetts.

           9.    Upon information and belief, Smits is domiciled in Massachusetts.

                                      JURISDICTION AND VENUE


           10.   This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

                                                  2
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 3 of 22 PageID# 82




§ 1331.

       11.     Venue is properly laid in the forum because Defendants contractually consented to

the personal jurisdiction and venue of any state or federal court located within the Commonwealth

of Virginia.
                                                 FACTS

       12.     Capital One is a financial holding company. Through its subsidiaries, Capital One

offers a broad spectrum of financial products and services to individual consumers, small

businesses, and commercial clients. These products include lending and deposit activities, auto

loan lending and servicing, and commercial real estate lending and deposit gathering. Capital

One’s business is interstate in nature.

       13.     Orix is a financial services company that, according to its website, “provides the

capital solutions clients need to take advantage of immediate and long-range market opportunities

that can transform their business and propel them to the next level.” Orix is a direct competitor of

Capital One.

       14.     The Defendants worked as a commercial banking team at Capital One in Boston,

Massachusetts until July and August of 2020. The customer lists misappropriated by Defendants

concern Capital One’s commercial banking line of business.

       15.     Customer lists are regularly recognized as trade secrets in both Virginia and

Massachusetts. Physicians Interactive v. Lathian Sys. Inc., 2003 WL 23018270, *8 (E.D. Va.

2003) (“Numerous courts have held that customer lists and customer information are classic

examples of trade secrets.”); Optos, Inc. v. Topcon Med. Sys., Inc., 777 F. Supp. 2d 217, 238 (D.

Mass. 2011) (granting preliminary injunction to enjoin Defendants from using or disseminating

Plaintiffs’ customer list information; “A trade secret may consist of any formula, pattern, device



                                                 3
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 4 of 22 PageID# 83




or compilation of information… [including] a list of customers.”) (citing J.T. Healy & Son, Inc. v.

James A. Murphy & Son, Inc., 357 Mass. 728, 736 (1970)).

       16.     Sykes worked at Capital One from August 9, 2010 to August 31, 2020. At the time

he left Capital One, Sykes was a Senior Director, Originations Manager I, in the Commercial Real

Estate Division. In that role, Sykes was primarily responsible for leading a team of bankers who

sought to originate agency loans. He was responsible for developing new business for Capital

One.

       17.     Wood worked at Capital One from April 29, 2011 to August 31, 2020. At the time

he left Capital One, Wood was a Senior Director, Originators Manager I, in the Commercial Real

Estate Division. Wood reported to Sykes. In his role, Wood was primarily responsible for

originating agency loans. He was responsible for developing new business for Capital One.

       18.     Smits worked at Capital One from August 21, 2013 to July 8, 2020. At the time he

left Capital One, Smits was a Senior Manager, Originator I, in the Commercial Real Estate

Division. Smits reported to Sykes. In his role, Smits was primarily responsible for originating

agency loans. He was responsible for developing new business for Capital One.

       19.     In light of their access to Capital One trade secret information, when they began

working at Capital One Sykes and Wood entered into Confidentiality, Work Product and Non-

Solicitation of Employee Agreements with Capital One. Smits entered into a Confidentiality and

Work Product Agreement with Capital One at the beginning of his employment. The terms

governing confidentiality and work product are identical in the Defendants’ agreements

(hereinafter, the “CWP Agreements”).

       20.     Pursuant to Paragraph 1 of the CWP Agreement, each Defendant agreed that: (a)

he would not, both during and after his employment with Capital One, use for his own benefit or



                                                4
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 5 of 22 PageID# 84




for the benefit of others, any of Capital One’s Confidential Information; (b) he would return all

documents received, possessed, used, or reviewed during the course of his employment that

contained Capital One’s Confidential Information; and (c) he would inform Capital One of the

existence of all such information located on the memory of any computer or other electronic data

storage devices or media that he used other than Capital One computers or storage devices.

       21.       Under the terms of the CWP Agreement, Defendants agreed that Capital One’s

Confidential Information was defined to include, among other things, “customer lists.” More

generally, Confidential Information was defined to include “information that derives actual or

potential value from the fact that it is not generally known to members of the general public, which

concerns the business or affairs of Capital One.”

       22.       Beyond contractually binding its employees to protect its confidential information,

Capital One takes additional measures to maintain the information’s secrecy:

                Capital One maintains specific policies requiring that its employees maintain the

                 secrecy of its trade secrets and confidential information and prohibiting the

                 disclosure of such information to persons or entities outside of Capital One.

                 Employees are regularly made aware of, and trained on, these policies.

                Capital One’s email system can recognize certain information commonly found in

                 a customer list and automatically block attempts to send such information outside

                 of Capital One’s network.

                Capital One provides laptops to certain employees, including all of the Defendants,

                 so they can access the Capital One network at home. These employees have no

                 legitimate business purpose to email any Capital One document to their personal

                 email addresses.


                                                  5
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 6 of 22 PageID# 85




                Capital One restricts employees’ access to customer lists. When the Defendants

                 logged into their computers, they were automatically restricted from seeing the full

                 and complete Capital One customer list.

The Defendants Prepare to Leave Capital One for Orix

       23.       Upon information and belief, Defendants began looking to leave Capital One as

early as January 2020. Their preparations included collecting and reviewing documents to help

them plan a transition that would maximize their compensation both at Capital One and at their

new employer.

       24.       On January 8, 2020, Wood copied Sykes on an email that attached biographies for

Wood and Sykes. These biographies could be used to convince a new employer to hire them.

       25.       On March 24, Smits conducted an electronic chat with a coworker about a

complaint they had at work. In response to the coworker stating, “I’m done, let’s move,” Smits

replied, “Yea… 100% with you.”

       26.       On March 26, Sykes sent to personal email a loan list encompassing more than

100 property names and maturity dates of loans originated by Sykes. This information was crucial

to calculating his ongoing and future commission compensation.

       27.       On March 27, Wood sent a copy of the contract that governs his commission

compensation to his personal email address. This document would assist Wood in negotiating

compensation from a future employer.

       28.       On March 31, Sykes sent a copy of his retirement benefits to his personal email

address. This information would assist Sykes in planning his departure from Capital One.

       29.       On April 3, 2020, Sykes sent to his personal email address an email with the

subject “Maturing Loans” that attached a list of loans that he originated along with their maturity



                                                  6
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 7 of 22 PageID# 86




dates. The attachment contained a conspicuous warning: “Please note: The information contained

in this workbook is confidential and/or proprietary to Capital One and/or its affiliates and may

only be used solely in performance of work or services for Capital One… A review,

retransmission, dissemination, distribution, copying or other use of this information is strictly

prohibited.” Sykes ignored this disclaimer. He had no legitimate business reason to send this

document to his personal email account. This information would allow him to steal future business

from Capital One.

Defendants Steal Capital One’s Trade Secrets

       30.       After closely tracking how to maximize their compensation on their way out of

the door, the next step in the Defendants’ scheme was to systematically misappropriate Capital

One’s trade secrets, confidential information, and work product to ensure they could maximize

their compensation at their new employer. Their misappropriation of customer lists entailed

emailing the lists from their Capital One email addresses to their personal email addresses, which

they could continue to access after they left Capital One. Below are a few examples of Defendants’

misappropriation of trade secrets and confidential information.

       31.       On May 6, Sykes sent an email with the subject “Bridge Contacts” to his personal

email address. “Bridge” referred to bridge loans, which was a type of financing that Sykes offered

clients. The loan attached more than 30 files, each with contact information for clients and

prospects. This was confidential information that should not have been shared outside of Capital

One’s network.

       32.       On May 20, Wood sent to his personal email an email with a subject line of

“Marketing Plan” and attached a file named "Originator Sales Marketing Plans - B. Sykes and J.

Wood.” The file contained a detailed customer list that constitutes a trade secret.



                                                 7
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 8 of 22 PageID# 87




        33.      On May 27, at 7:22 AM, Sykes attempted to send an email directly from his

Capital One work email address to his personal email address. The subject of the email was

“Backup.” The email attached a customer list.

        34.      Sykes then immediately received an auto-generated email from Capital One’s

Data Loss Prevention system (“DLP”) notifying him that his email was blocked. The email stated,

in part: “Email not delivered… Your email sent on 2020-05-27 at 07:22:31 with the subject

“Backup” to an external recipient contained Capital One Confidential and/or Confidential

Proprietary data. This email was blocked by Capital One’s Data Loss Prevention Program and did

not reach its intended recipient(s). If your business process has a legitimate need to email this

information outside of Capital One, you must use Capital One’s email encryption tool to restrict

access to the information to the intended recipient(s).” (emphasis added)

        35.      Undeterred by Capital One’s security system working exactly as intended and

warning Sykes that he should not send this information to his personal email address without a

legitimate business need, Sykes then immediately sent multiple emails from his Capital One email

address to his personal email address through Capital One’s encrypted communication system.

This circumvented the DLP system.

        36.      Sykes sent the first encrypted email to his personal email address at 7:59AM. This

email had the subject “Contact Back-up.” It attached an Excel spreadsheet entitled “contacts2

(1),” which contained a lengthy list of Capital One customer information, including names,

addresses, phone numbers, birthdays, email addresses, family names, who referred the customer

to Capital One, business information, hobbies, billing information, priority level, and more. This

file constitutes a protected trade secret.

        37.      Sykes sent the second encrypted email to his personal email address at 8:10AM.



                                                 8
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 9 of 22 PageID# 88




The subject of the email was “Sykes Contacts Back-up” and attached to the email was an Excel

spreadsheet entitled “Sykes Contacts,” which contained the same information for additional

customers. This file constitutes a protected trade secret.

       38.      The encrypted email system is designed for employees to be able to send

Confidential Information outside of Capital One’s network on an as-needed, case-by-case basis.

Sending customer lists to personal email addresses without a legitimate business purpose is never

permitted.

       39.      By June 1, 2020, Defendants were actively negotiating with a recruiter the terms

of their transition to Orix. On that date Sykes sent an email from his personal email address to a

recruiter, copying Wood, but using Wood’s Capital One email address. Smits is on an earlier email

in the string. The email string details Wood and Sykes’s comments on the terms of the proposed

contracts that Orix was offering Defendants.

       40.      The June 1 email confirms that Defendants’ misappropriation of Capital One’s

customer lists and confidential information was part of their effort to transition away from Capital

One and not for any legitimate business purpose. The proposed employment agreement with Orix

contained a provision called “Calling Area” that would determine the geographic area where

Sykes’s team could develop business. Wood tells Sykes that “Calling Area is a big red flag… This

is something I can see as an understanding/handshake agreement now, but could become a problem

in the future especially as I’m trying to build my business. Our client list, if we get those blessed

might give me more comfort…” (emphasis added). Here, Wood is suggesting that they get Orix

to “bless” – that is, approve – the team’s ability to continue calling clients that they bring with

them from Capital One, notwithstanding the Calling Area provision.               That would make

misappropriating Capital One’s customer lists a critical step in joining Orix.



                                                 9
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 10 of 22 PageID# 89




          41.   On June 5, 2020, Wood sent an email from his Capital One email address to his

personal email address. In an apparent attempt to hide what he was doing, Wood sent the email

under the subject “Little League” and attached several files concerning baseball. However, Wood

also attached materials for his planned move to a Capital One competitor: “2020 Resume Bio,”

“BRAG SHEET,” “JKW Clients & Prospects,” and “Jon Wood Business Outline.” The “JKW

Clients and Prospects” file included information about Capital One clients and prospective clients

– including Capital One clients for which Wood was not performing work – such as notes regarding

the statuses of the prospects, locations of contacts, and the volume of business closed with certain

clients. This constitutes a protected trade secret.

          42.   On June 11, 2020, Wood sent an email from his Capital One email address to his

personal email address, copying a coworker. The email attached an Excel spreadsheet called

“Originator Sales_Marketing Plans – B. Sykes J. Wood,” which was an updated version of what

he emailed himself on May 20. Wood stated in the email: “Here [sic] updated client/prospect list

with my notes for marketing plan, and client status.”         The attachment contained detailed

information regarding clients and prospective clients. This document constitutes a protected trade

secret.

          43.   On June 22, 2020 at 11:00 AM, Smits sent an email from his Capital One email

address to his personal email address with the subject “See attached.” The email attached an Excel

spreadsheet called “cid_E8AD7659,” which is a customer list with detailed client contact

information. This document constitutes a protected trade secret.

          44.   Smits then immediately received an auto-generated email from Capital One’s DLP

system notifying him that his email was blocked. The email stated, in part: “Email not delivered…

Your email … with the subject “See attached” to an external recipient contained Capital One



                                                 10
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 11 of 22 PageID# 90




Confidential and/or Confidential Proprietary data. This email was blocked by Capital One’s Data

Loss Prevention Program and did not reach its intended recipient(s). If your business process

has a legitimate need to email this information outside of Capital One, you must use Capital

One’s email encryption tool to restrict access to the information to the intended recipient(s).”

(emphasis added)

       45.        Smits then arranged for the same email to be sent to his personal email address by

a coworker approximately 30 minutes later, with the same subject and attachment, using Capital

One’s encrypted email system. The email successfully went through to this personal email

address, circumventing Capital One’s DLP system.

       46.        Defendants did not inform Capital One that they were sending these customer lists

to their personal email address.

       47.        Defendants did not return the customer lists after their employment with Capital

One terminated.

       48.        Capital One did not authorize Defendants to send customer lists to their personal

email accounts or to retain those documents after their employment with Capital One terminated.

       49.        Defendants agreed under the terms of their CWP Agreements that their violation

of the agreement would warrant the award of attorneys’ fees and equitable relief, specifically

including the imposition of an injunction.

       50.        Defendants violated the terms of their contracts with Capital One and their legal

obligations to Capital One by (a) sending Capital One’s Confidential Information to their personal

email addresses without Capital One’s authorization, and (b) retaining those documents after their

employment terminated.

       51.        The documents misappropriated by Defendants constitute legally protectable trade



                                                 11
 Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 12 of 22 PageID# 91




secrets and confidential information.

Sykes and Wood Are Ineligible for Additional Compensation

       52.      Capital One entered into separate incentive compensation plans with Sykes and

Wood with materially similar terms. Each contract was called “Capital One Multifamily Finance

Originator Incentive Plan,” (“Plan”). The Plans are valid and enforceable contracts.

       53.      Under the Plans, Sykes and Wood were eligible to receive certain cash incentive

and equity awards for their performance as employees (“Awards”). Once earned, these Awards

would be paid to Sykes and Wood if they were employed at Capital One on the date the Award

was paid, or if they left the company after reaching “Retirement.” Retirement (which is a defined

term in the Plan) is permitted if an employee reaches the age of 55 and has accrued at least 10

years of service at Capital One.

       54.      Sykes began work at Capital One on August 9, 2010. Because he is over the age

of 55, he therefore became eligible for “Retirement” on August 9, 2020.

       55.      The arrangements for the Defendants (and certain non-Defendant coworkers who

also left Capital One to join Orix) to leave Capital One for Orix were finalized in June. Smits and

two coworkers gave notice of their departure with an effective date of July 8, 2020.

       56.      Sykes indisputably knew why these three employees on his team were leaving

Capital One: he had been negotiating the terms of their new employment. Indeed, in the same

June 1 email referenced above, Sykes, Wood, and Smits discussed the signing bonuses, non-

compete provision, and non-solicitation provisions for “Mike and Mitchell,” the two coworkers

who left with Smits.

       57.      When Smits and the other two coworkers left, Sykes called his manager at Capital

One and feigned outrage that they would leave his team and assured her that he had been blindsided



                                                12
 Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 13 of 22 PageID# 92




by this development.

       58.      Given the steps Sykes was taking simultaneous to this statement, Sykes plainly

was attempting to mislead his manager and obfuscate the steps being taken to leave Capital One

with trade secrets and other Confidential Work Product. Moreover, Sykes knew he needed to

remain at Capital One until August so that he could “Retire” and collect his full Award payment.

If Capital One found out that Sykes was arranging for his entire team to leave Capital One (and

that they had been stealing trade secrets in the process), Capital One would have terminated Sykes

immediately. That would have prevented him from “Retiring.”

       59.      Because Capital One had been kept in the dark about their scheme, Sykes and

Wood were able to stay at Capital One and leave on their own terms. Their last official date of

employment was August 31, 2020.

       60.      Eligibility for Awards under the Plan is contingent upon good behavior. Under

Section VI(E) “No Violation of Law, Ethics, or Policy,” “A Participant cannot earn an Award if

the Participant engages in any violation of any federal, state, or local law or Capital One policy,

procedure, or Code of Business Conduct and Ethics that pertain to his/her work duties…”

       61.      The determination of whether any activities “do not comply with the letter and

spirit of applicable laws and regulations” is in “Capital One’s sole discretion.” Section VII.

       62.      Shortly after they left, Capital One began an investigation to determine whether

Sykes and Wood had complied with the terms of the Plan and whether they were eligible for any

Award payments.

       63.      That investigation was not yet complete at the deadline for payment of

compensation under the Massachusetts Wage Act (“MWA”), which requires payment of certain

wages after separation that were earned pre-separation. See Mass. Gen. Laws Ann. Ch. 149, §



                                                13
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 14 of 22 PageID# 93




148. Accordingly, Capital One made a payment to both Sykes and Wood on September 18, 2020

to comply with the MWA’s deadline. Sykes received $300,000 and Wood received $180,000.

       64.      After Sykes and Wood were paid on September 18, Capital One determined, in its

sole discretion, that Sykes and Wood were ineligible for any Awards (including the Award

payment already made) under the Plans pursuant to Sections VI and VII. Although the MWA sets

the time by which earned compensation must be paid, it does not alter the eligibility requirements

for an employee’s compensation.

       65.      The Appendix of each Plan dictates that “in the event that the amount paid as an

Award is greater than the amount actually earned as an Award due to a miscalculation, error, or

any other reason, Capital One reserves the right to, and each participant agrees that Capital One

may, recover from the Participant the full amount of overpayment through any means permitted

by law.” (emphasis added.)

       66.      Sykes has been overpaid by $300,000 and Wood by $180,000.

       67.      Neither Sykes nor Wood is due any further compensation under the Plans.


                                      CAUSES OF ACTION

                                 COUNT I
           VIOLATION OF DEFEND TRADE SECRETS ACT — 18 U.S.C. 1836
                              (All Defendants)

       68.      Capital One hereby realleges and incorporates by reference the allegations

contained in the preceding paragraphs as if set forth in full herein.

       69.      By virtue of their position with Capital One, Defendants obtained access to Capital

One’s trade secrets and confidential information, including Capital One’s customer lists.

       70.      Capital One’s customer lists constitute information that (a) derives independent

economic value from being kept secret; and (b) is the subject of efforts by Capital One that are

                                                 14
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 15 of 22 PageID# 94




reasonable under the circumstances to maintain its secrecy.

       71.      The customer lists relate to products and services that are intended for use in

interstate commerce.

       72.      Defendants, by virtue of their positions at Capital One, acquired access to such

information under circumstances giving rise to a duty to maintain the secrecy of such information.

Defendants explicitly agreed by contract to maintain the secrecy of such information.

       73.      Defendants knowingly violated that duty and misappropriated Capital One’s

customer lists by (a) improperly sending Capital One’s customer lists to their personal e-mail

accounts; and (b) improperly retaining that information following the termination of their

employment with Capital One.

       74.      Capital One did not consent to Defendants’ use of its customer lists except to

perform their duties as employees of Capital One.

       75.      Defendants’ misappropriation of Capital One’s customer lists was also willful and

malicious. Defendants used encrypted email systems and/or misleading subject headings to

circumvent Capital One’s security systems and hide their wrongful acts. Sykes lied to his manager

to cover the misappropriation.

       76.      Capital One made substantial monetary investments to develop the customer lists.

       77.      Defendants have been unjustly enriched by their misappropriation of Capital

One’s customer lists.

       78.      Defendants have received benefits and value from their use of the customer lists

at a competitor of Capital One that, in equity and good conscience, they ought not retain.

       79.      As a direct and proximate result of these actions, Capital One has suffered and is

suffering injury including, among other things, threats to the integrity of its trade secrets, loss of



                                                 15
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 16 of 22 PageID# 95




goodwill and business reputation, disruption of business, threat to enforcement of reasonable

contracts, creation of uncertainty regarding Capital One’s business, present and future economic

loss and other damages in an amount to be proven at trial.

        80.      Capital One prays that this Court enter judgment in its favor against Defendants

for their violation of the Defend Trade Secrets Act and award Capital One (a) temporary and

permanent injunctive relief, (b) compensatory damages in an amount to be proven at trial, (c)

damages for unjust enrichment in an amount to be proven at trial, (d) exemplary damages, and (e)

such other and further relief as this Court deems just and proper.

                                        COUNT II
                                BREACH OF FIDUCIARY DUTY
                                       (Defendants)

        81.      Capital One hereby realleges and incorporates by reference the allegations

contained in the preceding paragraphs as if set forth in full herein.

        82.      By virtue of their employment with Capital One, Defendants owed a fiduciary

duty of loyalty and fidelity to Capital One’s interests. At all times during the course of their Capital

One employment, they were obligated to act solely and exclusively in Capital One’s best interests

and were prohibited from acting in a manner contrary to Capital One’s legitimate business

interests.

        83.      Defendants knowingly violated that duty and misappropriated Capital One’s trade

secrets by (a) improperly sending Capital One’s customer lists to their personal e-mail accounts;

and (b) improperly retaining those lists following the termination of their employment with Capital

One.

        84.      Capital One did not consent to Defendants use of its trade secrets except to

perform their duties as employees of Capital One. Defendants’ misappropriation of Capital One’s



                                                  16
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 17 of 22 PageID# 96




trade secrets was also willful and malicious.

       85.      Capital One made substantial monetary investments to develop its customer lists.

       86.      Defendants have been unjustly enriched by their misappropriation of Capital

One’s trade secrets.

       87.      Defendants have received benefits and value from their use of the customer lists

that, in equity and good conscience, they ought not retain.

       88.      As a direct and proximate result of these actions, Capital One has suffered and is

suffering injury including, among other things, threats to the integrity of its trade secrets, loss of

goodwill and business reputation, disruption of business, threat to enforcement of reasonable

contracts, creation of uncertainty regarding Capital One’s business, present and future economic

loss and other damages in an amount to be proven at trial.

       89.      Capital One prays that this Court enter judgment in its favor against Defendants

for their violation of their fiduciary duty to Capital One and award Capital One (a) temporary and

permanent injunctive relief, (b) compensatory damages in an amount to be proven at trial, (c)

damages for unjust enrichment in an amount to be proven at trial, (d) punitive damages, and (f)

such other and further relief as this Court deems just and proper.


                                     COUNT III
                       BREACH OF CONTRACT – CWP AGREEMENTS
                                   (All Defendants)

       90.      Capital One hereby realleges and incorporates by reference the allegations

contained in the preceding paragraphs as if set forth in full herein.

       91.      Defendants’ CWP Agreements are valid and binding contracts.

       92.      Defendants have willfully, intentionally, in bad faith and in gross violation of their

express provisions and accepted standards of business ethics and integrity, breached the CWP


                                                 17
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 18 of 22 PageID# 97




Agreements by misappropriating Capital One’s trade secrets.

       93.         The CWP Agreements provide for, without limitation, temporary, preliminary,

and permanent injunctive relief, return of property, costs and expenses, including reasonable

attorneys’ fees.

       94.         As a direct and proximate result of these actions, Capital One has suffered and is

suffering injury including, among other things, threats to the integrity of its trade secrets and

confidential information, loss of goodwill and business reputation, disruption of business, threat

to enforcement of reasonable contracts, creation of uncertainty regarding Capital One’s business,

present and future economic loss and other irreparable damages for which it has no adequate

remedy at law.

       95.         Accordingly, Capital One prays that this Court enter judgment in its favor against

Defendants on its claim of breach of contract and award it (a) temporary and permanent injunctive

relief, (b) compensatory damages in an amount to be proven at trial, (c) its attorneys’ fees and

costs, and (d) such other and further relief as this Court deems just and proper.

                               COUNT IV
         BREACH OF CONTRACT- CAPITAL ONE MULTIFAMILY FINANCE
                      ORIGINATOR INCENTIVE PLAN
                            (Sykes and Wood)

       96.         Capital One hereby realleges and incorporates by reference the allegations

contained in the preceding paragraphs as if set forth in full herein.

       97.         The Capital One Multifamily Finance Originator Incentive Plan signed by Sykes

is a valid and enforceable contract.

       98.         The Capital One Multifamily Finance Originator Incentive Plan signed by Wood

is a valid and enforceable contract.

       99.         Under the Plan, Capital One has the “sole discretion” to determine whether any


                                                  18
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 19 of 22 PageID# 98




activities “do not comply with the letter and spirit of applicable laws and regulations.” Section

VII.

       100.     Under Section VI(E) of the Plan (“No Violation of Law, Ethics, or Policy”), “A

Participant cannot earn an Award if the Participant engages in any violation of any federal, state,

or local law or Capital One policy, procedure, or Code of Business Conduct and Ethics that pertain

to his/her work duties…”

       101.     Capital One has determined in its sole discretion that Sykes’ and Wood’s

misappropriation of Capital One’s trade secrets, confidential information, and work product

violates Section VI(E). Sykes’s egregious lies to his manager likewise violated Section VI(E).

They are therefore ineligible for an Award under the Plan.

       102.     The Appendix of each Plan dictates that “in the event that the amount paid as an

Award is greater than the amount actually earned as an Award due to a miscalculation, error, or

any other reason, Capital One reserves the right to, and each participant agrees that Capital One

may, recover from the Participant the full amount of overpayment through any means permitted

by law.”

       103.     Capital One has paid Sykes $300,000 and Wood $180,000 in Awards for which

they are ineligible due to their breach of contract.

       104.     Accordingly, Capital One prays that this Court enter judgment in its favor against

Sykes and Wood on its claim of breach of contract and award it (a) compensatory damages of

$300,000 against Sykes and $180,000 against Wood, (b) pre- and post-judgment interest, and (c)

such other and further relief as this Court deems just and proper.

                                        COUNT V
                                 DECLARATORY JUDGMENT
                                     (Sykes and Wood)

       105.     Capital One hereby realleges and incorporates by reference the allegations
                                                  19
  Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 20 of 22 PageID# 99




contained in the preceding paragraphs as if set forth in full herein.

       106.     The Capital One Multifamily Finance Originator Incentive Plan signed by Sykes

is a valid and enforceable contract.

       107.     The Capital One Multifamily Finance Originator Incentive Plan signed by Wood

is a valid and enforceable contract.

       108.     Under the Plan, Capital One has the “sole discretion” to determine whether any

activities “do not comply with the letter and spirit of applicable laws and regulations.” Section

VII.

       109.     Under Section VI(E) of the Plan (“No Violation of Law, Ethics, or Policy”), “A

Participant cannot earn an Award if the Participant engages in any violation of any federal, state,

or local law or Capital One policy, procedure, or Code of Business Conduct and Ethics that pertain

to his/her work duties…”

       110.     Capital One has determined in its sole discretion that Sykes’ and Wood’s

misappropriation of Capital One’s trade secrets, confidential information, and work product

violates Section VI(E). Sykes’s egregious lies to his manager likewise violated Section VI(E).

They are therefore ineligible for an Award under the Plan.

       111.     The Appendix of each Plan dictates that “in the event that the amount paid as an

Award is greater than the amount actually earned as an Award due to a miscalculation, error, or

any other reason, Capital One reserves the right to, and each participant agrees that Capital One

may, recover from the Participant the full amount of overpayment through any means permitted

by law.”

       112.     Accordingly, Capital One prays that this Court enter judgment declaring that

Capital One owes neither Sykes nor Wood any Award, compensation, or payment of any kind



                                                 20
 Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 21 of 22 PageID# 100




under the Plan.

                                    PRAYER FOR RELIEF

WHEREFORE, Capital One requests that this Court enter judgment:

       (a)     In favor of Capital One and against Defendants Sykes, Wood, and Smits;

       (b)     Enjoining and restraining Defendants from any further violations of the CWP

Agreements;

       (c)     Enjoining and restraining Defendants from using, directly or indirectly, Capital

One’s customer lists and all other Capital One trade secrets, confidential information and work

product;

       (d)     Enjoining and restraining Defendants from disseminating Capital One’s customer

lists and all other Capital One trade secrets, confidential information and work product;

       (e)     Ordering Defendants to account for and return all copies of all trade secret,

confidential information, and work product they have misappropriated from Capital One, including

all trade secret, confidential information and work product misappropriated by any third parties

over which Defendants have control;

       (f)     Ordering Defendants to forensically delete from their electronic systems all

information, documents, and electronic data, and all copies thereof, containing any portion of

Capital One’s trade secrets or Capital One Confidential Information, and to do so through Court-

appointed professionals using verification procedures approved by the Court;

       (g)     Awarding damages to Capital One in an amount to be determined at trial;

       (h)     Awarding Capital One pre-judgment and post judgment interest;

       (i)     Awarding Capital One its costs, expenses and attorneys’ fees;

       (j)     Awarding Capital One exemplary damages;



                                                21
 Case 3:20-cv-00763-MHL Document 1 Filed 09/29/20 Page 22 of 22 PageID# 101




       (k)    Awarding Capital One punitive damages; and

       (l)    Awarding Capital One such other and further relief as the Court deems just and

reasonable.

Dated: September 29, 2020                  Respectfully submitted,


                                           CAPITAL ONE FINANCIAL CORPORATION


                                        By:___/s/ Cameron S. Matheson___________
                                          Cameron S. Matheson (VSB No. 47145)
                                          Daniel M. Payne (VSB No. 78912)
                                          Murphy & McGonigle, PC
                                          4870 Sadler Road, Suite 301
                                          Glen Allen, Virginia 23060
                                          Tel: (804) 762-5332
                                          cmatheson@mmlawus.com
                                          dpayne@mmlawus.com




                                             22
